Statement by the President
Mr President, just to announce that Written Declaration 0054/2009 on the transportation of horses for slaughter in the European Union has achieved the required amount of signatures. Can I thank everyone else for signing it. It is brilliant news for us.
Dear colleagues, today marks the 20th anniversary of Nelson Mandela's release from prison in South Africa after serving 27 years of a life sentence imposed by the regime in 1984.
(Applause)
As you perhaps know, Mr Mandela was the first winner of the Sakharov Prize when Parliament instituted this prize in 1988.
Marking this 20th anniversary of the release of Nelson Mandela from prison, Jerzy Buzek, the President of the European Parliament, said: 'Nelson Mandela is an inspiration and remains in the hearts and minds of so many people throughout Europe, Africa and the entire world. Nelson Mandela's name will forever be linked to the fight for freedom, justice and democracy. Nelson Mandela's fortitude in demanding integrity in democratic life, human rights and reconciliation in relating to past adversaries has set the highest of standards for us to follow and aspire to.
(Applause)
'Nelson Mandela's continuing fight and charitable work to defeat HIV/AIDS means that he remains a ray of hope for millions of people around the world.
'Twenty years on, we uphold Nelson Mandela's message that: "it's in our hands”.'
), chairman of the delegation for relations with South Africa. - Mr President, I will be very brief indeed because the House does not want to be detained.
As you rightly said, 20 years ago Nelson Mandela was released from prison after serving 27 years of political imprisonment. The world watched as he took the final stretch on his road to freedom. It was a day that changed South Africa and, arguably, changed the world. He founded a modern new South Africa. That he did it with no anger, resentment or bitterness displays that he is a statesman head and shoulders above so many others. He is, I believe, a living example, in that we are either imprisoned by our history or liberated by it. With his liberation, he liberated a country, sent apartheid to the dustbin of history and led South Africa to a multiracial democracy. We salute him.
(Applause)